The Chancellor.
The bill goes on a charge -of fráu’d, a charge that the defendant has property which he secretes and refuses to-apply to the payment of his'debts; and calls for an' answer- and discovery.
If there is no ground for such a charge, the defendant should not be subjected to the payment to his solicitor of the costs of resisting it. Mere experiment by the creditor would be encour- • aged if his judgment at law would protect him against the pay-’ ment of costs to the defendant.
Motion denied,